Judgment affirmed, with costs. Held, 1. That the parole contract found by the trial court was void, because, first, no time limit was fixed; and second, being without consideration. 2. That there was no such recognition and performance thereunder as made it enforcible in equity. 3. That there was a failure of requisite proof to charge the defendant with holding the stock purchased by him in 1916 in trust for the benefit of the plaintiff or others, either in equity or upon the doctrine of an equitable estoppel. The finding of fact numbered 9, and the conclusion of law numbered 1, contained in the decision of the court, and the finding of fact numbered 32, contained in the defendant’s requests to find, are disapproved and reversed. All concur.